Judgment, Supreme Court, New York County (James A. Yates, J., at hearing; Robert H. Straus, J, at jury trial, sentence and resentence), rendered May 18, 2005, as amended May 9, 2006, convicting defendant of criminal possession of a controlled substance in the second degree and criminal possession of marijuana in the fourth degree, and sentencing him to an aggregate term of 4x/2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). We do not find the officer’s account of the incident to be so implausible as to require us to reject his testimony.
*250Pursuant to the Drug Law Reform Act, the court reduced defendant’s original sentence from five years to life to 4P-L years, and we perceive no basis for a further reduction. Concur—Tom, J.P, Friedman, Nardelli, Buckley and Renwick, JJ.